EXHIBIT 10.2




ANDREA ELECTRONICS CORPORATION
 
AMENDED AND RESTATED
 
CHANGE IN CONTROL AGREEMENT


The Board of Directors (the “Board”) of Andrea Electronics Corporation (the
“Company”), a New York corporation, desires to assure the Company of the
continued services of Corisa L. Guiffre (the “Employee”) for the benefit of the
Company, particularly in the face of a take over attempt.


This Change in Control agreement (“Agreement”) therefore sets forth those
benefits which the Company will provide to Employee in the event Employee’s
employment with the Company is terminated after a “Change in Control of the
Company” (as defined in paragraph 2) under the circumstances described below.


1)  
TERM



If a Change in Control of the Company should occur while Employee is still an
employee of the Company, then this Agreement shall continue in effect from the
date of such Change in Control of the Company for so long as Employee remains an
employee of the Company, but in no event for more than three full calendar years
following a Change in Control of the Company; provided, however, that the
expiration of the term of this Agreement shall not adversely affect Employee’s
rights under this Agreement which have accrued prior to such expiration.  If no
Change in Control of the Company occurs before Employee’s status as an employee
of the Company is terminated, this Agreement shall expire on such date.


2)  
CHANGE IN CONTROL

 
a)  
For purposes hereof, a “change in control” shall be defined as:

 
i)  
The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13D-3 promulgated under the Exchange Act) of 20% or more of either (A)
the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (B) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
Directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (I), the following acquisitions shall not
constitute a Change of Control:  (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (iv) any acquisition by any corporation
pursuant to a transaction which complies with clauses (A), (B) and (C) of
subsection (iii) below: or

 
ii)  
Individuals who, as of the date hereof, constitute the Committee (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Committee,
provided, however, that any individual becoming a director subsequent to the
date hereof whose election or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Committee; or

 
iii)  
Consummation of a reorganization, merger, consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to
such  Business Combination beneficially own, directly or indirectly, more than
60% or, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (B) no
Person (excluding any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the incumbent Board at the time of the execution of
the initial agreement, or of the action of the Committee, providing for such
Business Combination; or

 
 
 

--------------------------------------------------------------------------------

 
 
iv)  
Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 
b)  
For purposes hereof, “Termination” shall be defined as: involuntary termination
or a “voluntary” termination following an event of “Good Reason.”  For the
purposes of the this Agreement “Good Reason” shall mean the occurrence of any of
the following events without the Employee’s consent::

 
i)  
The assignment to Employee of duties that constitute a material diminution of
her authority, duties, or responsibilities (including reporting requirements);

 
ii)  
A material diminution in Employee’s base salary;

 
iii)  
Relocation of Employee to a location outside a radius of 15 miles of the
Company’s main office; or

 
iv)  
Any other action or inaction by the Company that constitutes a material breach
of this Agreement;

 
provided, that within ninety (90) days after the initial existence of such
event, the Company shall be given notice and a opportunity, not less than thirty
(30) days, to effectuate a cure for such asserted “Good Reason” by
Employee.  Employee’s resignation hereunder for Good Reason shall not occur
later than one hundred fifty (150) days following the initial date of which the
event Employee claims constitutes Good Reason occurred.
 
c)  
Upon the occurrence of a Change in Control followed by the Employee’s
Termination of employment, the Company shall pay Employee, or in the event of
her subsequent death, her beneficiary or beneficiaries, or her estate, as the
case may be, a sum equal to three (3) times Employee’s average annual
compensation for the five (5) preceding taxable years.  Such annual compensation
shall include bonuses, pension and profit sharing plan benefits, severance
payments, retirement benefits and fringe benefits paid or to be paid to the
Employee during such years.  Such annual compensation shall not include any
commissions.  Payments will be made, at the Company’s election, in a lump sum or
paid in equal thirty (30) monthly installments following the Employee’s
Termination.

 
d)  
All restrictions on the restricted stock will lapse immediately, incentive stock
options and stock appreciation rights will become immediately exercisable, and
Performance Shares/Units will vest immediately, in full, in the event of a
Change in Control.

 
e)  
Upon the occurrence of a Change in Control, Employee will be entitled to receive
benefits due her under or contributed by the Company on her behalf pursuant to
any retirement, incentive, profit sharing, bonus, performance, disability or
other employee benefit plan maintained by the Company on Employee’s behalf to
the extent such benefits are not otherwise paid to Employee under a separate
provision of this Agreement.

 
f)  
Upon the occurrence of a Change in Control followed by the Employee’s
Termination of employment, the Company will cause to be continued life, medical,
dental and disability coverage substantially identical to the coverage
maintained by the Company for Employee prior to her severance, except to the
extent that such coverage may be changed in its application for all Company
employees on a nondiscriminatory basis.  Such coverage and payments shall cease
upon the expiration of thirty-six (36) full calendar months following the date
of Termination.

 
g)  
Any and all payments to be made to the Employee under this Agreement or
otherwise as a result of a Change in Control (hereinafter referred to as “Change
in Control Payments”), shall be made free and clear of, and without deduction or
withholding for or on account of, any tax which may be payable under Section
4999 of the Code, now or hereafter imposed, levied, withheld or assessed (such
amounts being hereinafter referred to as the “Excise Taxes”).  If,
notwithstanding the foregoing provision, any Excise Taxes are withheld from any
Change in Control Payments made or to be made to Employee, the amounts so
payable to the Employee shall be increased to the extent necessary to yield to
the Employee (after payment of any tax which may be payable under Section 4999
of the Code) the full amount which he is entitled to receive pursuant to the
terms of this Agreement or otherwise without regard to liability for any Excise
Taxes and any other Federal, State, FICA/Medicare and unemployment taxes
thereon.  In the event any Excise Taxes are now or hereafter imposed, levied,
assessed, paid or collected with respect to the Change of Control Payments made
or to be made to the Employee, Excise Taxes and any other Federal, State and
unemployment taxes thereon shall be paid by the Company or, if paid by the
Employee, shall be reimbursed to the Employee by the Company upon its receipt of
satisfactory evidence of such payment having been made.

 
 
 

--------------------------------------------------------------------------------

 
 
h)  
Section 409A of the Code.

 
i)  
This Agreement is intended to comply with the requirements of Section 409A of
the Internal Revenue Code (the “Code”), and specifically, with the “short-term
deferral exception” under Treasury Regulation Section 1.409A-1(b)(4) and the
“separation pay exception:” under Treasury Regulation Section
1.409(A)-1(b)(9)(iii), and shall in all respects be administered in accordance
with Section 409A of the Code.  If any payment or benefit hereunder cannot be
provided or made at the time specified herein without incurring sanctions on
Employee under Section 409A of the Code, then such payment or benefit shall be
provided in full at the earliest time thereafter when such sanctions will not be
imposed.  For purposes of Section 409A of the Code, all payments to be made upon
termination of employment under this Agreement may only be made upon a
“separation from service” (within the meaning of such term under Section 409A of
the Code), each payment made under this Agreement shall be treated as a separate
payment, the right to a series of installment payments under this Agreement (if
any) is to be treated as a right to a series of separate payments, and if a
payment is not made by the designated payment date under this Agreement, the
payment shall be made by December 31 of the calendar year in which the
designated date occurs.  To the extent that any payment provided for hereunder
would be subject to additional tax under Section 409A of the Code, or would
cause the administration of this Agreement to fail to satisfy the requirements
of Section 409A of the Code, such provision shall be deemed null and void to the
extent permitted by applicable law, and any such amount shall be payable in
accordance with (ii) below.  In no event shall Employee, directly or indirectly,
designate the calendar year of payment.

 
ii)  
If when separation from service occurs Employee is a “specified employee” within
the meaning of Section 409A of the Code and if the cash severance payment under
this Agreement would be considered deferred compensation under Section 409A of
the Code, and, finally, if an exemption from the 6-month delay requirement of
Section 409A(a)(2)(B)(i) of the Code is not available, the Company will make the
severance payment under the Agreement to Employee in a single lump sum without
interest of the first payroll date that occurs after the date that is six (6)
months after the date on which Employee separate from service.

 
iii)  
If (x) under the terms of the applicable policy or policies for the insurance or
other benefits specified in this Agreement it is not possible to continue
coverage for Employee and her dependents, or (y) when a separation from service
occurs Employee is a “specified employee” within the meaning of Section 409A of
the Code, and if any of the continued insurance coverage or other benefits
specified in this Agreement would be considered deferred compensation under
Section 409A of the Code, and, finally, if an exemption from the six-month delay
requirement of Section 409A(a)(2)(B)(i) of the Code is not available for that
particular insurance or other benefit, the Company shall pay to Employee in a
single lump sum an amount in cash equal to the present value of the Company’s
projected cost to maintain that particular insurance benefit (and associated
income tax gross-up benefit, if applicable) had Employee’s employment not
terminated, assuming continued coverage for 36 months.  The lump-sum payment
shall be made thirty (30) days after employment termination or, if provision
(ii) of this section applies, on the first payroll date that occurs after the
date that is six (6) months after the date on which Employee separates from
service.

 
iv)  
Reference in this Agreement to Section 409A of the Code include rules,
regulations, and guidance of general application issued by the Department of the
Treasury under Internal Revenue Section 409A.Any payments are to intended to
comply with Section 409A of the Code.  Section 409A of the Code….



SIGNATURES


IN WITNESS WHEREOF, Andrea Electronics Corporation has caused this Agreement to
be executed and its seal to be affixed hereunto by its duly authorized officer
and its directors, and Employee has signed this Agreement, on the 11th day of
November, 2008.




ANDREA ELECTRONICS CORPORATION
By:    /s/ Jonathan Spaet_________________________
Jonathan Spaet
Chairman of the Compensation Committee of the Board of Directors, Andrea
Electronics Corporation


EMPLOYEE
/s/ Corisa L. Guiffre________________________
Corisa L. Guiffre
Vice President, Chief Financial Officer and Assistant Corporate Secretary